EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 10 and 19 are CANCELLED.

ALLOWABILITY NOTICE
Election/Restrictions
Claim 1 allowable. Claims 2, 5, 11, 12-15, 17 and 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 6/23/2021, is hereby withdrawn and claims 2, 5, 11, 12-15, 17 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
	The amendment(s) filed 10/5/2021 by the Applicant is response to the previous Office action mailed 7/6/2021 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s). 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-9 and 11-18 are allowable over the prior art of record. The closest prior art includes US 20120293385 to Lui et al. as set forth in the Non-Final rejection mailed 7/6/2021. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the claim limitations including a first coupling portion disposed adjacent to the at least one feeding line on the one surface to form capacitive coupling, a second coupling portion disposed adjacent to at least one of the feeding line, a closed-loop wire, and an additional pattern wire on the one surface to form capacitive coupling and a connecting portion connecting the first coupling portion and the second coupling portion along the pattern on the one surface, wherein the connecting portion is disposed along the pattern in a sinusoidal shape.
While the prior art of record does disclose general pattern wires, feeding areas capable of receiving power and pattern wires to form resonator wires, the specific .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791